REASONS FOR ALLOOWANCE
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2011/0317816) discloses a mobile (100) medical imaging (150, 160) viewing (130) station (fig. 2), comprising: a mobile support stand (110); a display device (130) movably mounted to the mobile support stand (110); and a docking arrangement (110 docking on 102); wherein the display device (130) is movable to provide adapted positioning of the display device (130) in relation to the mobile support stand (110); wherein the docking arrangement comprises a docking interface attached to the mobile support stand (for 110 onto 102), the docking arrangement (of 110) configured to interact with a counter-interface of a mobile medical X-ray imaging station (102) for docking the mobile medical imaging viewing station (110) to the mobile medical X-ray imaging station (102) for at least transport purposes (via 120).  The prior art (e.g., US 5712482 (fig. 1); US 2008/0198968 (fig. 1); US 2012/0093298 (front page); US 2014/0233703 (front page); US 2014/0233702 (fig. 1); and US 2015/0350545 (front page)) also disclose other mobile stations with displays.
However, the prior art fails to disclose or fairly suggest a mobile medical imaging viewing station, including: wherein the mobile support stand is provided with wheels that are movable to be lifted when the docking to the mobile medical X-ray imaging station is provided in order to avoid contacting a floor surface, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884